PER CURIAM.
We have before us, along with the merits of this matter, a motion to dismiss the proceedings based upon the ground that the Judicial Qualifications Commission was without jurisdiction to further pursue the matter, since they had taken a formal vote which was insufficient to base an affirmative recommendation on, and thereafter the Commission received no further evidence in the matter.
We heard oral arguments on this motion and thereafter we deferred action until we had heard oral arguments on the merits. We now rule upon the motion to dismiss, *5making further consideration on the merits unnecessary.
We recognize that we do not apply the law of estoppel or res adjudicata. However, it is our considered opinion that public policy demands in matters of this importance that once the Commission has taken all their evidence and formally voted according to their rules and regulations, that that should spell an end to the matter unless there is a reason shown why it should be deferred or further evidence is taken.
Accordingly, the motion to dismiss is granted.
So ordered.
ADAMS (Retired) Supreme Court Justice, JOHNSON, District Court Judge and DUVAL, NELSON and KELLY, Circuit Court Judges, concur.
MASON, Circuit Court Judge, dissents with opinion, with which McDONALD, Circuit Court Judge, concurs.